In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Oliver, J.), dated February 13, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, it is proper for this Court, on appeal, to consider the defendants’ contention that the record contains no evidence of a defective or dangerous condition existing on their premises at the time of the accident (see Block v Magee, 146 AD2d 730 [1989]). The defendants established a prima facie case that no dangerous or defective condition existed on their premises at the time of the accident (see Christopher v New York City Tr. Auth., 300 AD2d 336 [2002]). In opposition, the plaintiff failed to raise a triable issue of fact. Therefore, the Supreme Court properly granted the defendants’ motion. Florio, J.P., Adams, Luciano and Skelos, JJ., concur.